In an action to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Kings County (Patterson, J.), dated July 27, 1999, which denied her motion to vacate the automatic dismissal of the action pursuant to CPLR 3404 and to restore the action to the trial calendar.
Ordered that the order is affirmed, with costs.
The plaintiff’s motion papers were not adequate to establish that the case should be restored to the trial calendar (see, Rudy v Chasky, 260 AD2d 625; Iazzetta v Vicenzi, 243 AD2d 540). *366Moreover, the Supreme Court providently exercised its discretion in rejecting the plaintiffs untimely reply papers (see, CPLR 2214 [c]; Foitl v G.A.F. Corp,, 64 NY2d 911). Accordingly, the Supreme Court properly denied the plaintiffs motion.
The plaintiffs remaining contentions need not be addressed in light of our determination. O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.